Citation Nr: 9908713	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran has had several periods of active military 
service, including verified periods of service from March to 
October 1972, July 1976 to January 1977, October 1994 to 
March 1995, and March to August 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for a right wrist 
condition.

Additional development is necessary in this case before a 
decision regarding this claim can be made.

First, it appears that not all of the veteran's service 
medical records have been obtained.  The record shows that he 
was a member of the Army National Guard from approximately 
1972 to 1995.  He has submitted copies of service medical 
records that were not previously associated with the claims 
file (i.e., for treatment in February 1995), and records 
submitted reference treatment provided during active duty for 
which there are no records in the claims file (i.e., 
treatment for wrist injury including x-rays performed in 
January 1995).  Any additional service medical records may be 
relevant to the veteran's claim, since he maintains that he 
injured his right wrist on several occasions during service.  
Therefore, an attempt to obtain additional service medical 
records from all appropriate sources is warranted.  The RO 
should also request that the National Personnel Records 
Center confirm all of the veteran's periods of service. 

Second, the veteran maintains that he incurred several 
injuries to his right wrist during his service with the 
National Guard and has at various times referenced injuries 
in 1976, 1983, 1984, 1986, and 1987.  He should provide a 
statement detailing the circumstances of these injuries, the 
units/bases to which he was assigned when these injuries 
occurred, and any facilities, either military or civilian, at 
which he sought treatment for these injuries.  If he sought 
treatment at any civilian facilities, he should complete the 
necessary release form(s) so that the RO can request these 
records.  Also, in July 1992, the veteran reported a history 
of a prior fracture of his right wrist; he should also 
provide details regarding this injury.  After receiving this 
statement, the RO should request all treatment records 
referenced by the veteran.

Third, the veteran should provide information specifically as 
to the following medical treatment.  First, a private medical 
record dated in May 1992 indicated that the veteran was 
issued a splint for his right wrist.  The veteran should 
complete a release form for this physician, including dates 
of treatment, so that the RO can request these records.  
Second, a report from x-rays conducted at the VA Medical 
Center (VAMC) in Pensacola, Florida, in August 1994 indicated 
that there had been changes since x-rays of November 1986.  
X-rays from November 1986 are not of record.  The veteran 
should indicate whether the x-rays referenced from November 
1986 were conducted at the VAMC in Pensacola.  If not, he 
should provide the complete name and address for the facility 
where those x-rays were conducted.  The RO should then 
request these records.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide a detailed 
statement regarding the injuries he 
sustained to his right wrist during his 
service with the National Guard, 
including the circumstances surrounding 
the injuries, dates, the units/bases to 
which he was assigned when these injuries 
occurred, and any facilities, either 
military or civilian, at which he sought 
treatment for these injuries.  He should 
also provide the following information:  
(1) details regarding the prior history 
of fracturing his right wrist that he 
reported in July 1992; (2) the name and 
address of the private physician who 
treated him in May 1992 and provided him 
a splint for his right wrist; and (3) 
whether x-rays of the right wrist 
conducted in November 1986 were done at 
the VA Medical Center in Pensacola or, if 
not, the complete name and address for 
the facility where these x-rays were 
conducted.  

The veteran should complete the necessary 
release forms for (1) any treatment 
provided at civilian facilities for wrist 
injuries incurred during his service with 
the National Guard; (2) the physician 
that treated him in May 1992; and (3) the 
facility where x-rays were performed in 
November 1986, if they were not done at 
the VA Medical Center in Pensacola.  
These releases are necessary so that the 
RO can request these records.  The RO 
should then request all records 
identified by the veteran, including any 
VA records.  If the RO is unable to 
obtain any private medical records, tell 
the veteran and his representative of the 
negative results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Request the veteran's service medical 
records for inactive service with the 
Army National Guard from approximately 
1972 to 1995 from all appropriate 
sources.  Associate all requests and 
records received with the claims file.  
If the service medical records obtained 
by the RO do not include treatment that 
the veteran reports receiving during his 
military service for his right wrist (see 
above), then the RO should directly 
contact the military facilities 
referenced by the veteran and request his 
treatment records.

3.  Request that the National Personnel 
Records Center verify the veteran's 
period of inactive service, including all 
periods of active duty, active duty for 
training, inactive duty, and inactive 
duty training.  Associate all requests 
and records received with the claims 
file.

4.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


